Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 6-9 are pending and have been examined.
Priority
This application, Serial No. 16/577,765 (PGPub: US2020/0009581) was filed 09/20/2019. This application is a DIVISIONAL of 15/366,594 filed 12/01/2016, now US Patent 10,456,791. This application claims priority to foreign application Taiwan 105112116 filed 04/19/2016. 
Information Disclosure Statements
No Information Disclosure Statements have been filed.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
"a sample receiving member" in claim 6, line 11;
"an exhaust discharge member" in claim 1, line 12;
"a target collection member" in claim 1, line 13;
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The specification does not clearly state what the corresponding structure is for the sample receiving member, the exhaust discharge member, or the target collection member.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 6-9 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim limitations “a sample receiving member" in claim 6, line 11, "an exhaust discharge member" in claim 6, line 12, and "a target collection member" in claim 6, line 13 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  The specification 
Subsequent claims 7-9 are rejected due to their dependencies on base rejected claim 6.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 6 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang (S. Huang, Label-free live and deal cell separation method using a high-efficiency optically-induced dielectrophoretic (ODEP) force-based microfluidic platform, auSMT, 2014, Vol. 4, page 83-91), supported by Wiki (Wikipedia: Indium tin oxide) as an evidence.
Regarding claim 6, Huang teaches an apparatus (Fig. 3(b): the overall experimental setup), the apparatus comprising: 
an ODEP device (page 84, Col. 1, para. 2, line 11: an ODEP system) including a first conductive glass (Fig. 1(a); page 84, Col. 1, para. 2, lines 11-12: a top indium-tin-oxide (ITO) glass substrate; here the ITO glass is deemed to be a conductive glass as evidenced by Wiki, which teaches indium tin oxide is one of the most widely used transparent conducting oxides because of its electrical conductivity and optical transparency) and a second conductive glass (Fig. 1(a); page 84, Col. 1, para. 2, lines 12-13: a bottom ITO glass substrate) wherein the first conductive glass is disposed on the second conductive glass (Fig. 1(a): showing the top ITO glass substrate disposed on the bottom ITO glass substrate) and bio-compatible membrane disposed below the first conductive glass and above the second conductive glass (Fig. 3(a): showing double adhesive layer between top and bottom ITO glass layer); 
the bio-compatible membrane includes a transverse main channel (Fig. 1(b): microchannel for cell mixture flow; Fig. 3(a); page 86, Col. 2, para. 1, lines 9-10: the hollow structure of the T-shaped microchannels was fabricated in a double-sided adhesive tape;) and a longitudinal micro channel (Fig. 1(b): microchannel for sucrose buffer flow) perpendicular to the main channel (Fig. 1(b): showing microchannel for sucrose buffer flow perpendicular to the microchannel for cell mixture flow) and joining the main channel at a cell separation zone (Fig. 2(b): showing two microchannels join each other at an intersection; here the intersection is deemed to be a cell separation zone); and 
the first conductive glass includes a first hole (Fig. 1(b): the cell mixture inlet) and a second hole (Fig. 1(b): the live cells collection reservoir) aligned with two ends of the main channel respectively (Fig. 1(b): showing the cell mixture inlet and the live cells collection reservoir are aligned with two ends of the microchannel for cell mixture flow), and 
a third hole (Fig. 1(b): sucrose buffer inlet) aligned with one end of the micro channel (Fig. 1(b): showing the sucrose buffer inlet aligned with one end of the microchannel for sucrose buffer flow); 
a member (Fig. 3(a); page 86, Col. 1, para. 2, lines 10-11: the reservoir for the sucrose solution is in Layer A (a top PDMS substrate); here the reservoir in Layer A is deemed to be a collection member) disposed on and aligned with the third hole (Fig. 3(a): showing reservoir for the sucrose solution in Layer A disposed on and aligned with the third hole on the end of the microchannel for sucrose buffer flow); and 
a controller (Fig. 3(b): laptop) including an optical projection device (Fig. 3(b): commercial projector) and an image fetch device ([Fig. 3(b): CCD equipped microscope; here the CCD equipped microscope is deemed to be an image fetch device).


However, Huang teaches a member disposed on and aligned with the third hole (Fig. 3(a); page 86, Col. 1, para. 2, lines 10-11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Huang by incorporating two members disposed on and aligned with the first and second hole because mere duplication of parts has no patentable significance unless a new and unexpected result is produced. MPEP 2144.04(VI)(B).

The designations of “sample receiving”, “exhaust discharge” and “target collection” for the members are deemed to be statements with regard to the intended use.  In article claims, a claimed intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. MPEP § 2114(II). The device as taught by Huang is identical to the presently claimed structure and would therefore the three members have the ability to be used as a sample receiving member, an exhaust discharge member, and a target collection member.

Regarding claim 8, Huang teaches a light guide layer (Fig. 1(a); page 84, Col. 1, para. 2, line 13: a photoconductive layer) formed on top of the second conductive glass (Fig. 1(a); page 84, Col. 1, para. 2, lines 12-13: the bottom ITO glass substrate coated with the photoconductive layer), the light guide layer being between the first conductive glass and the second conductive 
Regarding claim 9, Huang teaches the ODEP device includes a fluid driver (Fig. 3(b): syringe pump) and a signal generation device (Fig. 3(b): function generator) connected to the fluid driver (Fig. 3(b): showing the function generator connected to the spring pump).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 6-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of copending Application No. 16/577,805 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because Application 16/577,805 recites an apparatus for performing contactless optically-induced dielectrophoresis for separation of circulating tumor cells, the apparatus comprising: an ODEP device including a first conductive glass and a second conductive glass wherein the first conductive glass is disposed on the second conductive glass; the first conductive glass includes a transverse main channel and a longitudinal micro channel perpendicular to the main channel and joining the main channel at a cell separation zone; and the first conductive glass 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 6-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of copending Application No. 16/577,863 (reference application). 
	Although the claims at issue are not identical, they are not patentably distinct from each other because Application 16/577,863 recites an apparatus for performing contactless optically-induced dielectrophoresis for separation of circulating tumor cells, the apparatus comprising:
an ODEP device including a first conductive glass and a second conductive glass wherein the first conductive glass is disposed on the second conductive glass; the first conductive glass includes a transverse main channel and a longitudinal micro channel perpendicular to the main channel and joining the main channel at a cell separation zone; and the first conductive glass includes a first hole and a second hole aligned with two ends of the main channel respectively, and a third hole aligned with one end of the micro channel; a sample receiving member disposed on and aligned with the first hole; an exhaust discharge member disposed on and 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Allowable Subject Matter
Claim(s) 7 would be allowable if rewritten to overcome the rejection(s) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art does not disclose nor render obvious all of the cumulative limitations of claim 7 with particular attention to the limitations:
a first electrode channel disposed along an edge of the first conductive glass and corresponding to the main channel, and a second electrode channel perpendicular to the first electrode channel, joining the first electrode channel, and corresponding to the microchannel.
Here, Huang teaches an optically-induced dielectrophoretic (ODEP) schemes, in which light images are used as virtual electrodes to induce DEP force (Fig. 1(a); page 84, Col. 1, para. 2, lines 5-7), but it does not teach the virtual electrodes or electrode channels, in which a first electrode channel disposed along an edge of the first conductive glass and corresponding to the main channel, and a second electrode channel perpendicular to the first electrode channel, 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA M GIERE whose telephone number is (571)272-5084.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REBECCA M GIERE/Primary Examiner, Art Unit 1641